Exhibit (a)(1)(A) SIGMA DESIGNS, INC. OFFER TO EXCHANGE CERTAIN OUTSTANDING STOCK OPTIONS FOR A NUMBER OF REPLACEMENT STOCK OPTIONS THIS OFFER AND YOUR WITHDRAWAL RIGHTS EXPIRE AT 9 P.M., U.S. PACIFIC TIME, ON AUGUST 24, 2009, UNLESS WE EXTEND THE OFFER. The Date of this Offer is August 24, 2009 Sigma Designs, Inc. (“Sigma,” the “Company,” “we,” “us” or “our”) is offering eligible individuals the opportunity to exchange their outstanding eligible options for a lesser number of replacement options (the “Replacement Options”) calculated in accordance with an exchange ratio (the “Offer”).We will grant the
